DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 15, “the child lock” should be “the child lock device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 5, 6, and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6764113 to Cetnar.
Regarding claim 1, Cetnar discloses an operating device (see fig 1) for opening of a locking mechanism (see fig 8) of a motor vehicle latch, the operating device comprising: an anti-theft lock device (74), a central locking device (72), a child lock device (70), wherein the anti-theft lock device, the central locking device, and the child lock device are formed as independent devices (see fig 3; note that 72 and 74 are distinct and separate components) having independent movement relative to each other (74 has an independent movement where it engages 32. 72 has an independent movement where it engages 30. 70 has an independent movement where it is rotated by 54 to engage 32. Note that “movement” can be defined as an action per Merriam-Webster definition. Each of the 3 devices has an independent movement relative to each other), and a multifunctional coupling lever (24) which is capable of opening the locking mechanism by an opening movement (see col 3, lines 6-15), where each of the anti-theft lock device, the central locking device, or the child lock device are configured to prevent the opening movement of the multifunctional coupling lever (via movement of 30 and/or 32; see col 4, lines 6-44), and wherein the multifunctional coupling lever is separately engageable with each of the locking mechanism, the anti-theft locking device, the central locking device, and the child lock device (indirectly via 30 and 32), wherein the child lock device includes a child lock lever (70 is interpreted as a lever) which engages against a securing arm (vertical arm of 24 as viewed in fig 2 which includes 28; 70 engages 24 via 32 and 28) of the multifunctional coupling lever when the child lock is activated and is configured to block a rotational movement of the multifunctional coupling lever in an opening direction to prevent the opening movement of 
Regarding claim 5, Cetnar discloses the operating device according to claim 1, comprising a towing arm (vertical arm of 24 as viewed in fig 2 which includes 28) of the multifunctional coupling lever, which lies adjacent to an axis (at 36) around which the multifunctional coupling lever is rotatable.
Regarding claim 6, Cetnar discloses the operating device according to claim 5, wherein an internal operating lever (32) has a contact surface (surface of 32 adjacent 28 as viewed in fig 2) which lies adjacent to a laterally protruding pin (28) of the multifunctional coupling lever for transfer of a movement of the internal operating lever to the multifunctional coupling lever to cause the opening movement (see col 3, lines 28-30).
Regarding claim 8, Cetnar discloses the operating device according to claim 1, wherein the anti-theft lock device includes an anti-theft lock lever (74 is interpreted as a lever) which lies adjacent to a contact surface of the multifunctional coupling lever when the anti-theft device is engaged and prevents the opening movement of the multifunctional coupling lever (see fig 5 and col 4, lines 25-32; note that 74 is adjacent 28 in this condition).
Regarding claim 9, Cetnar discloses the operating device according to claim 8 further comprising an electrical drive (54, 58) for pivoting the anti-theft lock lever (see fig 3).
Regarding claim 10, Cetnar discloses the operating device according to claim 1, wherein the central locking device includes a central locking lever (72 is interpreted as a lever) which is capable of lying adjacent to a contact surface of the multifunctional coupling lever for prevention of the opening movement (see fig 4 and col 4, lines 9-14; note that 72 is adjacent 28 in this condition).
Regarding claim 11, Cetnar discloses the operating device according to claim 10, further comprising an electrical drive (54, 58) for pivoting the central locking lever (see fig 3).
Regarding claim 12, Cetnar discloses the operating device according to claim 1, wherein the central locking device includes a central locking lever (72 is interpreted as a lever).
Regarding claim 13, Cetnar discloses the operating device according to claim 1, wherein an anti-theft lock lever (74 is interpreted as a lever) of the anti-theft lock device and a central locking lever (72 is interpreted as a lever) of the central locking device are rotatably mounted on a common axis (58).
Regarding claim 14, Cetnar discloses a motor vehicle latch (see fig 1) with an operating device according to claim 1 (see rejection of claim 1 above), and a locking mechanism (see fig 8) comprising a catch (11) and a pawl (13), wherein axes (at least 18 and 40) of rotatably mounted components (at least 16 and 38) of the operating device are vertically aligned to axes (i.e., 36 and the parallel, unlabeled axis of 11) of the catch and the pawl (see figs 1 & 2).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6764113 to Cetnar. [Please note that the following rejection relies on a different interpretation of Cetnar than that presented above.]
Regarding claim 1, Cetnar discloses an operating device (see fig 1) for opening of a locking mechanism (see fig 8) of a motor vehicle latch, the operating device comprising: an anti-theft lock device (74), a central locking device (72), a child lock device (70), wherein the anti-theft lock device, the central locking device, and the child lock device are formed as independent devices (see fig 3; note that 72 and 74 are distinct and separate components) having independent movement relative to each other (74 has an independent movement where it engages 32. 72 has an independent movement where it engages 30. 70 has an independent movement where it is rotated by 54 to engage 32. Note that “movement” can 
Regarding claim 2, Cetnar discloses the operating device according to claim 1, wherein the multifunctional coupling lever is moveable from a starting position (position shown in fig 2) into a first direction (to the right as viewed in fig 2) for opening the locking mechanism and the multifunctional coupling lever is moveable from the starting position into a second direction (counterclockwise as viewed in fig 2; compare fig 2 & at least fig 4) which disconnects the multifunctional coupling lever from an internal operating lever (24) of the operating device, where in a coupled state (see fig 2), the opening movement of the multifunctional coupling lever is caused by pivoting of the internal operating lever (i.e., the 
Regarding claim 3, Cetnar discloses the operating device according to claim 2, wherein the multifunctional coupling lever is movable into the starting position by a spring (see col 3, lines 18-20 and 28-30).
Regarding claim 4, Cetnar discloses the operating device according to claim 1, wherein the multifunctional coupling lever is movable into the second direction from the starting position by pivoting of a child lock lever (70 is interpreted as a lever) of the child lock device (see fig 6), by pivoting of a central locking lever (72 is interpreted as a lever) of the central locking device (see fig 4) and/or by pivoting of an anti-theft lock lever (74 is interpreted as a lever) of the anti-theft lock device (see fig 5).
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “the lobes are part of the lock cam 66 such that they move together with movement of the lock cam 66 and do not have independent movement relative to each other”, Examiner respectfully disagrees. The movement of the lobes is not interpreted as independent displacement, but rather independent action (please see rejection above).
Regarding Applicant’s arguments that “The child lock cam 70 is not arranged to engage against the tab 28 to block opening movement of the pawl lever 24. Moreover, the child lock cam 70, i.e. the purported child lock lever, does not appear to be arranged to ever engage against the pawl lever 24”, examiner respectfully disagrees. The child lock lever 70 blocks the movement of the pawl lever 24 by camming 32 out of engagement with the tab 28 on 24 (see col. 4, lines 33- 39). Furthermore, 70 engages 24 via 32 which engages 28 (see col. 3, lines 28-30, col. 3, lines 54-57).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675